
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


Pathmark Stores, Inc.

November 20, 2002

Ms. Eileen Scott
c/o Pathmark Stores, Inc.
200 Milik Street
Carteret, New Jersey 07008


Amended and Restated Employment Agreement


Dear Ms. Scott:

        The following sets forth the amended and restated terms and conditions
of the agreement between Pathmark Stores, Inc. (the "Company") and you regarding
your employment as an officer and employee of the Company and your service as a
director of the Company during the Term (the "Agreement"). The parties hereto
acknowledge and agree that this Agreement is intended to amend, restate and
supersede in its entirety the employment agreement signed by you on March 1,
1999, as amended April 15, 1999, and as amended further by the Side Letter to
the Sale and Retention Bonus Agreement, the Employment Agreement and Certain
Additional Understanding, dated July 1, 2000 (collectively, the "Prior
Agreements").

        1.    Term of Employment Under the Agreement.    The term of this
Agreement (the "Term") shall commence on October 16, 2002 (the "Effective Date")
and shall continue until the second anniversary of the Effective Date; provided,
however, that, commencing on October 16, 2003 and on each successive
October 16th thereafter (each a "Renewal Date"), the Term shall automatically
extend for one additional year, unless at least thirty days prior to the next
Renewal Date the Company has delivered to you or you have delivered to the
Company written notice of the desire not to extend the Term. For purposes of
this Agreement, "Fiscal Year" means the Company's fiscal year. Subject to the
provisions of Section 4 below, either party may terminate your employment under
this Agreement at any time.

        2.    Employment During the Term.    During the Term, you shall be
employed as Chief Executive Officer of the Company and shall report directly to
the Board of Directors of the Company (the "Board"), and your duties and
responsibilities to the Company shall be consistent in all respects with such
position. In addition, pursuant to this Agreement, in the sole discretion of the
Company and for no additional consideration, you agree to serve as an officer of
any subsidiary or parent corporation of the Company. During the Term, the
Company will take all responsible steps to assure that you continue to be
elected or appointed to the Board. You shall devote substantially all of your
business time, attention, skills and efforts exclusively to the business of the
Company, other than de minimis amounts of time devoted by you to the management
of your personal finances or to engaging in charitable or community services. It
shall not be considered a violation of the foregoing for you to continue your
service on any corporate, industry, civic or charitable boards or committees on
which you serve on the Effective Date and to serve on any other such boards or
committees, with the advance written approval of the Board. Your principal place
of employment shall be the executive offices of the Company, although you
understand and agree that you will be required to travel from time to time for
business purposes.

        3.    Compensation During the Term.    

        (a)    Salary.    As compensation to you for all services rendered to
the Company, the Company will pay you a base salary (the "Salary") at the rate
of $550,000 per annum, which will be reviewed annually by the Board and may be
increased but not decreased by the Board or a duly appointed committee of the
Board (the "Committee") on the basis of such review. Hereinafter any reference
to the Board shall be interpreted to mean either the Board or, in the event that
the Board has

--------------------------------------------------------------------------------

delegated its authority or responsibility in such context to the Committee, the
Committee. Your Salary will be paid to you in accordance with the Company's
regular payroll practices.

        (b)    Annual Bonus.    During the Term, you shall be eligible to
participate in the Company's Executive Incentive Plan (the "EIP"). Under the
EIP, you will be eligible to earn an annual bonus (the "Annual Bonus") in an
amount up to a maximum specified percentage of your actual Salary earned during
the applicable Fiscal Year (the "Maximum Bonus Amount") set by the Compensation
Committee (the "Compensation Committee") of the Board in accordance with the
terms of the EIP and based upon targets set by the Compensation Committee for
your Annual Bonus for such Fiscal Year. The Maximum Bonus Amount will be
reviewed annually by the Board and may be increased but not decreased pursuant
to such review. The Maximum Bonus Amount for any partial Fiscal Year occurring
during the Term shall be prorated. The Annual Bonus earned by you for any Fiscal
Year will be paid to you within 120 days following the end of such Fiscal Year.

        (c)    Option Grant.    The following confirms the grant to you on
October 22, 2002 (the "Date of Grant"), of an option (the "Option") to purchase
500,000 shares of common stock of the Company (the "Common Stock"), at an
exercise price equal to $4.75, which was the fair market value of the Common
Stock on the Date of Grant. The Option shall vest in substantially equal
installments on each of the first through fourth anniversaries of the Date of
Grant, subject to your continued employment on each such date, shall be subject
to accelerated vesting in the event of a change in control of the Company (as
defined in the applicable option agreement) and shall be subject to the terms
and conditions set forth in the Pathmark Stores, Inc. 2000 Employee Equity Plan
and the form of option agreement approved by the Compensation Committee for
option grants thereunder.

        (d)    Benefits.    During the Term, you shall be eligible to
participate in each pension, welfare and fringe benefit program made available
generally to executives of the Company in accordance with the terms and
provisions of each such program; provided, however, that the Company shall not
be obligated to provide any supplemental retirement plan or any similar
arrangement to you, unless you and the Company have signed a supplemental
retirement agreement.

        (e)    Business Expenses.    The Company will reimburse you upon
presentation by you of appropriate documentation for business expenses
reasonably incurred by you in connection with the performance of your duties
under this Agreement.

        4.    Effect of Termination of Employment.    Definitions of terms first
used and not otherwise defined in this Section 4 are set forth in Section 4(g).

        (a)    Involuntary Termination.    (i) Subject to 4(f) below, in the
event of your Involuntary Termination (as defined in Section 4(g) below) during
the Term, the Company shall pay you (A) the full amount of the accrued but
unpaid Salary you have earned through the Date of Termination (as defined in
Section 4(d) below), plus a cash payment (calculated on the basis of your rate
of Salary then in effect) for all unused vacation time which you may have
accrued as of the Date of Termination; (B) the amount of any earned but unpaid
Annual Bonus for any Fiscal Year of the Company ended on or prior to the Date of
Termination; and (C) any unpaid reimbursement for business expenses you are
entitled to receive under Section 3(e) above.

        (ii)  In addition, in the event of your Involuntary Termination during
the Term, the Company shall pay you a severance amount equal to your Salary, as
in effect on the Date of Termination, multiplied by two (the "Severance
Amount"). You shall receive the Severance Amount in installments during the
period beginning on the Date of Termination and ending on the second anniversary
thereof (the "Severance Period") in accordance with the Company's ordinary
payroll practices.

2

--------------------------------------------------------------------------------

        (iv)  In the event of your Involuntary Termination during the Term, you
and your eligible dependents shall continue to be eligible to participate during
the Benefit Continuation Period (as hereinafter defined) in the welfare benefit
plans, including medical, dental, health, life and similar insurance plans
applicable to you immediately prior to your Involuntary Termination on the same
terms and conditions in effect for you and your dependents immediately prior to
such Involuntary Termination. For purposes of this Agreement, "Benefit
Continuation Period" shall mean, in connection with your Involuntary
Termination, the period beginning on the Date of Termination and ending on the
earliest to occur of (A) the end of the Severance Period, (B) the date you are
eligible to be covered under the benefit plans of a subsequent employer and
(C) the date of your breach of any provision of Section 5 hereof.

        (v)  Except as otherwise provided in the provisions of any employee
benefit plan in which you are a participant, in the event of your Involuntary
Termination, as of the Date of Termination, you will relinquish the right to any
additional payments or benefits from the Company under this Agreement or
otherwise.

        (b)    Voluntary Resignation; Termination for Cause.    In the event
your employment ends at any time during the Term as a result of your resignation
without Good Reason (as defined in Section 4(g) below) or a termination by the
Company for Cause (as defined in Section 4(g) below), the Company shall pay you
the full amount of the accrued but unpaid Salary you have earned through the
Date of Termination, plus a cash payment (calculated on the basis of your rate
of Salary then in effect) for all unused vacation time which you may have
accrued as of the Date of Termination and any unpaid reimbursement for business
expenses you are entitled to receive under Section 3(e) above. You shall
immediately relinquish the right to any other payments or benefits from the
Company under this Agreement or otherwise, except with respect to any employee
benefit plan that provides otherwise.

        (c)    Death or Disability.    If your employment with the Company ends
as a result of your death or Disability (as defined in Section 4(g) below)
during the Term, the Company shall pay you (or, in the event of your death, your
Beneficiary (as hereinafter defined)) the full amount of the accrued but unpaid
Salary you have earned through the Date of Termination, plus a cash payment
(calculated on the basis of your rate of Salary then in effect) for all unused
vacation time which you may have accrued as of the Date of Termination and any
unpaid reimbursement for business expenses you are entitled to receive under
Section 3(e) above. In addition, the Company shall pay you the amount of any
earned but unpaid Annual Bonus for any Fiscal Year of the Company ended on or
prior to the Date of Termination. Except as otherwise provided in this
Section 4(c) or the provisions of any employee benefit plan in which you are a
participant, as of the Date of Termination, you will relinquish the right to any
additional payments or benefits from the Company under this Agreement or
otherwise. For purposes of this Agreement, "Beneficiary" shall mean the person
or persons designated by you in writing to receive any benefits payable to you
hereunder in the event of your death or, if no such persons are so designated,
your estate. No Beneficiary designation shall be effective unless it is in
writing and received by the Company prior to the date of your death.

        (d)    Date and Notice of Termination.    Any termination of your
employment by the Company or by you during the Term shall be communicated by a
notice of termination to the other party hereto (the "Notice of Termination").
The Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated. The date of your termination of employment
with the Company (the "Date of Termination") shall be determined as follows:
(i) if your employment is terminated for Disability, thirty days after a Notice
of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty-day period); (ii) if
your employment is terminated by the Company in an Involuntary Termination, the
date specified in the Notice of

3

--------------------------------------------------------------------------------




Termination (or if no date is specified in the Notice of Termination, the date
the Notice of Termination is delivered to you); (iii) if your employment is
terminated by the Company for Cause, the later of (A) the date specified in the
Notice of Termination and (B) the expiration of the applicable period set forth
in the definition of Cause during which you may effect a cure or meet with the
Board if such period expires without such cure being effected by you and without
a reversal on the part of the Board regarding its decision to terminate you for
Cause; (iv) if the basis for your Involuntary Termination is your resignation
for Good Reason, the Date of Termination shall be the later of (A) the date
specified in the Notice of Termination and (B) the expiration of the applicable
cure period set forth in the definition of Good Reason if such period expires
without such cure being effected by the Company; (v) in the event of your
resignation of employment other than for Good Reason, the Date of Termination
shall be the date set forth in the Notice of Termination, which shall be no
earlier than thirty days after the date such notice is received by the Company;
and (vi) the Date of Termination in the event of your death shall be the date of
your death.

        (e)    No Mitigation or Reduced Severance Amount.    The parties hereto
acknowledge and agree that, in the event of your Involuntary Termination, you
will not be required to mitigate your damages by affirmatively seeking other
employment or to accept a reduced Severance Amount in the event that you obtain
other employment after such termination.

        (f)    Breach of Protective Covenants.    If, following the Effective
Date, you breach any of the provisions of Section 5 below, you shall not be
eligible, as of the date of such breach, for any Severance Amount and all
obligations of the Company to pay any Severance Amount hereunder shall thereupon
cease.

        (g)    Definitions.    For purposes of this Agreement, the following
defined terms shall apply:

        (i)    "Cause" shall mean the termination of your employment with the
Company because of (A) your willful and repeated failure (other than by reason
of incapacity due to physical or mental illness) to perform the material duties
of your employment with the Company after notice from the Company of such
failure and your inability or unwillingness to correct such failure within
thirty days of such notice, (B) your conviction of a felony or your plea of no
contest to a felony, (C) perpetration by you of a material dishonest act or
fraud against the Company or any parent or subsidiary thereof or (D) any
material breach by you of this Agreement, including, but not limited to, any
breach of the covenants set forth in Section 5 hereof.

        (ii)  "Disability" shall mean your absence from continuous full-time
employment with the Company for a period of at least 180 consecutive days by
reason of a mental or physical illness.

        (iii)  "Good Reason" shall mean your resignation because of (A) the
failure of the Company to pay any material amount of compensation to you when
due, (B) any other material breach by the Company of the Agreement, (C) receipt
of notice by you pursuant to Section 1 hereof of the Company's decision not to
extend the Term, (D) notice by the Company to you of the relocation of your
principal place of business to a location more than fifty miles from Carteret,
New Jersey unless you consent to such relocation, or (E) a material, adverse
reduction or diminution in your title, duties, positions or responsibilities
with the Company. In order to constitute Good Reason, you must provide written
notification of your intention to resign within sixty days after you know or
have reason to know of the occurrence of any such event. After you provide such
written notice to the Company, the Company shall have thirty days from the date
of receipt of such notice to effect a cure of the condition constituting Good
Reason, and, upon cure thereof by the Company (which cure shall be retroactive
with respect to any monetary matter), such event shall no longer constitute Good
Reason.

4

--------------------------------------------------------------------------------




        (iv)  "Involuntary Termination" shall mean either (A) your termination
of employment by the Company other than for Cause or Disability or (B) your
resignation of employment with the Company for Good Reason.

        5.    Protective Covenants.    

        (a)    No Competing Employment.    During the period beginning on the
Effective Date and ending on the later of (i) the last day of the Term and
(ii) the last day of the Severance Period (the "Restricted Period"), you shall
not, without the prior written consent of the Board, directly or indirectly,
whether as owner, consultant, employee, partner, joint venturer, or agent,
through stock ownership, investment of capital, lending of money or property,
rendering of services, or otherwise (except ownership of less than 1% of the
number of shares outstanding of any securities which are publicly traded),
compete with the retail supermarket or drugstore business, or any other business
contributing at least 15% of the consolidated revenues, of the Company or any
parent or subsidiary of the Company (such businesses are individually and as a
group hereinafter referred to as the "Business"), provide services to, whether
as an employee or consultant, own, manage, operate, control, participate in or
be connected with (as a stockholder, partner, or any similar ownership interest)
any corporation, firm, partnership, joint venture, sole proprietorship or other
entity which so competes with the Business, except for the aforementioned 1%
ownership of publicly traded securities. The restrictions imposed by this
Section 5(a) shall not apply to any state within the United States in which the
Company, its parent or its subsidiaries are not engaged in the Business and do
not have an articulated plan to engage in the Business in the future as of the
Date of Termination. You understand and agree that the rights and obligations
set forth in this Section 5(a) may extend beyond the Term.

        (b)    No Solicitation of Employees and Certain Other Persons.    During
the Restricted Period, you shall not, without the prior written consent of the
Board, directly or indirectly (i) solicit in competition with the Business any
person, group or class of persons who at any time either during the Term or
during the Restricted Period have any business relationship with the Business,
the loss, diminution or moderation of which would likely be detrimental to the
Business; (ii) solicit or recruit, directly or indirectly, any employee or
independent contractor of the Company for the purpose of being employed by you,
directly or indirectly, or by any competitor of the Company on behalf of which
you are acting as an agent, representative or employee; (iii) solicit,
influence, or attempt to influence, for a purpose or in a manner that would
likely be materially detrimental to the Business, any provider of services or
products to the Business with respect to its relationship with the Business,
including, without limitation, any person or entity which has been a provider of
services or products to the Business during your employment with the Company, or
take any action detrimental to the existing or prospective relationships between
the Business and any provider of services; or (iv) assist or encourage any other
person in carrying out, directly or indirectly, any activity that would be
prohibited by the provisions of this Section 5(b) if such activity were carried
out by you, and, in particular, you agree that you will not, directly or
indirectly, induce any employee of the Business to carry out any such activity.
You understand and agree that the rights and obligations set forth in this
Section 5(b) may extend beyond the Term.

        (c)    Confidentiality.    You recognize that the services you perform
for the Company are special, unique and extraordinary in that you may acquire
confidential information and trade secrets concerning the operations of the
Company, its parent and its subsidiaries, the use or disclosure of which could
cause the Company substantial loss and damages which could not be readily
calculated, and for which no remedy at law would be adequate. Accordingly, you
covenant and agree with the Company that you will not at any time, except in
performance of your obligations to the Company hereunder or with the prior
written consent of the Board, directly or indirectly, disclose any secret or
confidential information that you may learn by reason of your association with
the Company. The term "confidential information" includes, without limitation,
information not previously disclosed to the public or to the trade by the
Company's management

5

--------------------------------------------------------------------------------




with respect to the Company or any of its parent's or subsidiaries' business
plans, prospects and opportunities, the identity of any suppliers, proprietary
information regarding customers, operational strengths and weaknesses, trade
secrets, know-how and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, marketing plans or strategies, and
financial information. You understand and agree that the rights and obligations
set forth in this Section 5(c) are perpetual and, in any case, shall extend
beyond the Restricted Period.

        (d)    Injunctive Relief.    Without limiting the remedies available to
the Company, you acknowledge that a breach of any of the covenants contained in
this Section 5 may result in material irreparable injury to the Company for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction restraining you from
engaging in activities prohibited by this Section 5 or such other relief as may
be required to specifically enforce any of the covenants in this Section 5.

        6.    Successors; Binding Agreement.    

        (a)    Assumption by Successor.    The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder.

        (b)    Enforceability; Beneficiaries.    This Agreement shall be binding
upon and inure to the benefit of you (and your personal representatives and
heirs) and the Company and any organization which succeeds to substantially all
of the business or assets of the Company, whether by means of merger,
consolidation, acquisition of all or substantially all of the assets of the
Company or otherwise.

        7.    Notice.    For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand, sent by
telecopier or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to Corporate Secretary, Pathmark Stores, Inc., 200
Milik Street, Carteret, New Jersey 07008, telecopier: (732) 499-3460, with a
copy to the General Counsel of the Company, or to you at the address set forth
on the first page of this Agreement or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

        8.    Reduction of Payments if Reduction Would Result in Greater
After-Tax Amount.    Notwithstanding anything herein to the contrary, if the
payment of the Severance Amount and any other payments made to you in connection
with this Agreement or otherwise (together, the "Payments") constitute a
"parachute payment or payments" (as defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the "Code")), and the net after-tax
amount of the parachute payment or payments payable to you is less than the net
after-tax amount if the aggregate Payments to be made to you were three times
your "base amount" (as defined in Section 280G(b)(3) of the Code), less $1.00,
then the aggregate of the amounts of parachute payment or payments payable to
you (as determined in accordance with Section 280G of the Code and the
regulations) shall be reduced to an amount that will equal three times your base
amount, less $1.00.

        9.    Miscellaneous.    

        (a)    No Rights to Continued Employment.    Neither this Agreement nor
any of the rights or benefits evidenced hereby shall confer upon you any right
to continuance of employment by the Company or interfere in any way with the
right of the Company to terminate your employment, subject to the provisions of
Section 4 above, for any reason, with or without Cause.

6

--------------------------------------------------------------------------------

        (b)    Amendments, Waivers, Superseding Agreement.    No provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing by the parties hereto. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement, and this Agreement shall
supersede all Prior Agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, with respect to the subject
matter hereof. Notwithstanding the previous sentence, this Agreement shall not
supersede the Supplemental Retirement Agreement, dated March 1, 2000, between
you and the Company.

        (c)    Validity; Severability.    The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. If the final determination of a court of competent jurisdiction or
arbitrator declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term or
provision hereof is invalid or unenforceable, (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

        (d)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        (e)    Withholding.    Amounts paid to you hereunder shall be subject to
all applicable federal, state and local wage withholdings.

        (f)    Headings.    The headings contained in this Agreement are
intended solely for convenience of reference and shall not affect the rights of
the parties to this Agreement.

        (g)    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey applicable to contracts entered into and performed in such state.

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

        Sincerely,
 
 
 
 
PATHMARK STORES, INC.
 
 
By:
 
/s/ MARC A. STRASSLER

--------------------------------------------------------------------------------

    Name:   Marc A. Strassler     Title:   Senior Vice President
Agreed to as of this 20th day of November, 2002.
/s/ EILEEN SCOTT

--------------------------------------------------------------------------------

Eileen Scott

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



Amended and Restated Employment Agreement
